NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0812-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EMMITT PATTERSON,
a/k/a DAVID AVIE,
EMMIT L. PATTERSON,
and EMMETT PATTERSON,

     Defendant-Appellant.
___________________________

                   Submitted January 20, 2022 – Decided February 2, 2022

                   Before Judges Haas and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 94-10-3570.

                   Emmitt Patterson, appellant pro se.

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.
                   Hanley, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
       Defendant Emmitt Patterson appeals from the Law Division's August 31,

2020 order denying his motions for a new trial and to correct an illegal sentence.

We affirm.

       Following a trial, a jury convicted defendant of felony murder, N.J.S.A.

2C:11-3(a)(3); aggravated manslaughter, N.J.S.A. 2C:11-4(a); two counts of

armed robbery, N.J.S.A. 2C:15-1; conspiracy to commit robbery, N.J.S.A. 2C:5-

2 and N.J.S.A. 2C:15-1; aggravated assault, N.J.S.A. 2C:12-1(b)(1); unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b); and possession of a weapon for

an unlawful purpose, N.J.S.A. 2C:39-4(a). On February 16, 1996, the trial court

sentenced defendant to an aggregate term of thirty years to life in prison with

thirty years of parole ineligibility.

       Over twenty-three years later, defendant filed a pro se motion for a new

trial. Defendant asserted that his trial was scheduled to begin on September 18,

1995. On that date, however, the prosecutor provided defendant's attorney with

additional discovery.     This material included a police report concerning a

statement defendant made to a police officer, a ballistics report, and a

photograph of defendant's gunshot wound. The prosecutor also advised defense

counsel that a co-defendant intended to plead guilty and testify for the State at

the trial.


                                                                            A-0812-20
                                        2
      In view of this development, the trial court adjourned the hearing for

several months. Because defendant's attorney had a commitment to participate

in another trial out of state, he arranged to have another public defender

appointed to represent defendant. Defendant's attorney submitted letters he sent

to defendant in September 1995 advising him of the new discovery.              The

attorney also advised the trial court that defendant "indicated to me [after

September 18, 1995,] that he wants a trial in his case and will refuse all plea

offers."

      In his motion for a new trial, defendant argued the discovery constituted

"newly discovered evidence" that now warranted a new trial. He also asserted

his sentence was illegal because he could not properly consider the State's plea

offer without having that discovery.

      In her August 31, 2020 written decision, Judge Mayra Velez Tarantino

considered defendant's contentions and denied his motions. The judge found

that defendant received the new discovery prior to his trial and, therefore, it did

not constitute newly discovered evidence requiring a new trial. The judge also

concluded that defendant's life sentence was not illegal under the New Jersey

Criminal Code.

      On appeal, defendant raises the following contentions:


                                                                             A-0812-20
                                        3
            THE COURT ERRED IN DENYING THE
            DEFENDANT'S MOTIONS FOR A NEW TRIAL
            AND TO CORRECT AN ILLEGAL SENTENCE
            WITHOUT     ORAL     ARGUMENT,       AN
            OPPORTUNITY FOR THE ISSUES TO BE
            BRIEFED,  WITHOUT    AN    EVIDENTIARY
            HEARING ON THE CLAIMS THAT WERE
            SUPPORTED BY CERTIFICATIONS, AND FAILED
            TO MAKE ANY FINDINGS OF FACTS AND
            CONCLUSIONS OF LAW, THEREFORE THE
            ORDER SHOULD BE REVERSED AND THE
            MATTER SHOULD BE REMANDED FOR A
            HEARING ON DEFENDANT'S CLAIMS.

      We have considered defendant's contentions in light of the record and the

applicable legal principles, and conclude they are without sufficient merit to

warrant extended discussion in a written opinion. R. 2:11-3(e)(2). We affirm

substantially for the reasons set forth in Judge Tarantino's thoughtf ul decision

and add the following brief comments.

      To secure a new trial based on newly discovered evidence, a

            defendant must show that the evidence is 1) material,
            and not "merely" cumulative, impeaching, or
            contradictory; 2) that the evidence was discovered after
            completion of the trial and was "not discoverable by
            reasonable diligence beforehand"; and 3) that the
            evidence "would probably change the jury's verdict if a
            new trial were granted."

            [State v. Ways, 180 N.J. 171, 187 (2004) (quoting State
            v. Carter, 85 N.J. 300, 314 (1981)).]

All three prongs must be established.

                                                                           A-0812-20
                                        4
         In applying this three-part test, Judge Tarantino properly found that

defendant learned of the existence of the discovery before the trial began, and

the trial court then adjourned the trial for several months to give defendant extra

time to review the materials with his new attorney. Because defendant had all

of the State's discovery prior to the trial, he obviously failed to meet prong two

of the test. Therefore, Judge Tarantino properly denied defendant's motion for

a new trial.

         We also reject defendant's argument that the State violated Brady v.

Maryland, 373 U.S. 83 (1963).         Under Brady, the State must turn over

exculpatory material in its possession or under its control to the defense. Id. at

87. Here, the State disclosed the discovery before the trial began.

         Although defendant now claims he might have accepted the State's plea

offer if he had received this information sooner, defendant submitted his prior

attorney's September 29, 1995 letter to the trial court as part of his motion

papers. In that letter, the attorney advised the court that "[a]fter a complete

discussion of the case, [defendant] indicated to me that he wants a trial in his

case and will refuse all plea offers." Thus, defendant's newly minted claim lacks

merit.




                                                                             A-0812-20
                                        5
      We also reject defendant's argument that his sentence was illegal. Rule

3:21-10(b)(5)(a) allows a defendant to "correct[] a sentence not authorized by

law including the Code of Criminal Justice" at any time. (emphasis added.)

However, defendant's life sentence was fully authorized by N.J.S.A. 2C:11-

3(b)(1). That statute permits the court to sentence a defendant convicted of

murder "to a specific term of years which shall be between [thirty] years and life

imprisonment of which the person shall serve [thirty] years before being eligible

for parole." Ibid. Therefore, defendant's sentence was legal.

      Defendant's remaining arguments also lack merit. Defendant did not ask

for oral argument in his notices of motion. Instead, he stated he would "rely on

the certifications" he submitted in support of the motions. There was no need

for an evidentiary hearing because there were no material issues of disputed fact

that could not be resolved by reference to the existing record. See R. 3:22-10(b).

Finally, Judge Tarantino's findings of fact and conclusions of law fully

explained the bases for her decision. See R. 3:29 (requiring the trial court to

"place on the record the reasons supporting its decision on . . . application[s] for

. . . [a] change or reduction of sentence, or other disposition of a criminal

matter.").

      Affirmed.


                                                                              A-0812-20
                                         6